The action is in detinue in Code form.
Under the undisputed evidence, plaintiff was entitled to recover the property sued for, or its alternate value, and also the several other items found. Accordingly, if there was technical error in any of the adverse rulings complained of, whether in receiving or rejecting evidence or in giving or refusing charges, it is wholly without influence upon the result, and without prejudice to defendant.
The judgment is affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.